DISSENTING OPINION BY
Judge LEAVITT.
The apartment complex owned by Gun-tram Weissenberger, d/b/a Black Hawk Circle Apartments (Black Hawk), was the only apartment complex in Chester County whose real estate assessment was challenged by the Downingtown Area School District (School District). Other similar apartment complexes within Chester County and within the School District were not targeted for an assessment appeal. As a consequence, Black Hawk’s assessment value is higher than similarly situated apartment complexes in the county. I believe this violates the Uniformity Clause of the Pennsylvania Constitution and, therefore, I respectfully dissent.
The School District singled out Black Hawk because it provides a larger portion of the cost of local government than the other under-assessed commercial apartment properties in the School District. Black Hawk’s competitors in Chester County continue to be under-assessed.
The Uniformity Clause states that “[a]ll taxes shall be uniform, upon the same class of subjects, within the territorial limits of the authority levying the tax, and shall be levied and collected under general laws.” Pa. Const, art. VIII, § 1. The governing language of the Second Class A and Third Class County Assessment Law provides, in relevant part, as follows:
The corporate authorities of any borough, town, township, school ... who may feel aggrieved by any assessment of property ... shall have the right to appeal therefrom in entirety or by individual assessments in the same manner, subject to the same procedure, and with like effect as if such appeal were taken by a [taxpayer] with respect to his assessment ....
Act of June 26, 1931, P.L. 1379, as amended, 72 P.S. § 5350i, repealed and replaced by 53 Pa.C.S. § 8855. A municipal tax authority, such as a school district, may appeal a property’s assessment, but that right does not relieve the tax authority of the constitutional constraints of the Uniformity Clause. Stated another way, the School District may not exempt itself “from the prevailing requirement that similarly situated taxpayers should not be deliberately treated differently by taxing authorities.” Downingtown Area School District v. Chester County Board of Assessment Appeals, 590 Pa. 459, 470, 913 A.2d 194, 201 (2006). “Deliberate,” in this context, “does not exclusively connote wrongful context, but also includes any intentional or systematic method of enforcement of tax laws.” Id. at 470 n. 10, 913 A.2d at 201 n. 10 (emphasis added).
Here, there has been an intentional and systematic enforcement of tax laws that treats similarly situated taxpayers differently. The general principle that underlies the Uniformity Clause is that “taxpayers should pay no more or less than their proportionate share of government.” Id. at 466, 913 A.2d at 199 (citing Deitch Co. v. Board of Property Assessment, Appeals & Review of Allegheny County, 417 Pa. 213, 220, 209 A.2d 397, 401 (1965)). See generally Delaware, L. & W.R. Co.’s Tax Assessment, 224 Pa. 240, 243, 73 A. 429, 430 (1909) (“While every tax is a burden, it is more cheerfully borne when the citizen feels that he is only required to bear his proportionate share of that burden measured by the value of his property to that of his neighbor. This is not an idle thought in the mind of the taxpayer, nor is it mere speculative theory advocated by learned writers on the subject; but it is a funda*511mental principle written into the Constitutions and statutes of almost every state in this country.”).
Black Hawk has an assessment that exceeds those of the other apartment complexes located in the same School District and county that continue to enjoy an under-assessment. This places Black Hawk at a competitive disadvantage and is the precise result prohibited by the Uniformity Clause. I would affirm the trial court.